internal_revenue_service p o box cincinnati oh number release date date legend x county y state dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are nottaxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you engage in charitable activities by enhancing access to higher education for graduates of x high schools in y you provide scholarships to students whose parent or parents or guardians is or are unable financially to assist the student or students to pursue their studies in advanced school university or college to be eligible for the scholarship program the student must have attended a high school in x for at least four years and have graduated or qualified for graduation from the high school so attended the student must have a grade point average gpa have financial need be involved in community activities and plan to attend full time or more letter catalog number 58263t units at a public or private school of advanced learning college or university in y members of your scholarship committee your officers directors or substantial contributors and their relatives are not eligible for awards made under your program the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 you publicize your scholarship by providing the scholarship information to guidance counselors in the high schools in the county you award scholarships the students are made aware of the scholarships from the counselors at the high schools the members of the scholarship committee review the scholarship applications and rank the applications based on gpa financial need and an essay the committee then submits its selections to you the scholarships are renewable if the applicant maintains a gpa you pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university college's acceptance of the funds constitutes the university college's agreement to refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient you represent that you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will also ensure other grant funds held by a recipient are used for their intended purposes and withhold further payments to recipients until you obtain recipients' assurances that future diversions will not occur and that the recipients will take extraordinary precautions to prevent future diversions you represented that you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58263t meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
